Citation Nr: 0935821	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-13 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1980 
to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied that 
the Veteran had submitted new and material evidence to reopen 
the claim for service connection for a psychiatric disorder.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND


The Veteran's claim is for service connection for a 
psychiatric disorder, which has predominantly been diagnosed 
as schizophrenia.  Generally, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).   Psychoses 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Schizophrenia is a psychosis as defined at 38 C.F.R. 
§ 3.384 (2008).  

Service connection for this disability has previously been 
denied.  The Veteran has attempted to reopen the claim for 
service connection on several occasions.  Most recently, the 
RO denied that new and material evidence had been submitted 
to reopen the claim for service connection for schizophrenia 
in an April 2001 rating decision.  The appellant was notified 
of this decision that same month, but did not file an appeal.  
This rating decision became final. 38 U.S.C.A. § 7105(c) 
(West 2002).  Reopening a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  In cases such as 
this, where the claim to reopen is filed on or after August 
29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

There are some exceptions to the rule requiring that new and 
material evidence to reopen a finally denied claim.  First, 
"if VA receives, or associates with the claims file relevant 
official service department records that existed and had not 
been associate with the claims file when VA first decided the 
claim, VA will reconsider the claim."  38 C.F.R. 
§ 3.156(c)(1).  In November 2007, the Veteran has submitted 
copies of performance reports which were not previously of 
record.  The Veteran's claim is for service connection for a 
psychiatric disorder, and these records do document work 
performance problems.  Therefore, these records appear 
relevant to the adjudication of the Veteran's claim for 
service connection.  Accordingly, the claim for service 
connection for a psychiatric disorder requires 
reconsideration pursuant to 38 C.F.R. § 3.156(c)(1).  

A second factor also impacts the present case.  The Board 
notes that a change in diagnosis or specificity of the claim 
must be carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Further, the Court of Appeals for Veterans Claims 
(Court) held that where a Veteran's claim identifies a single 
psychiatric disability, such as posttraumatic stress 
disorder, without more, "it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim."  Clemons v. Shinseki, 23 
Vet. App. 1, (2009).   

A claimant's identification of the benefit sought, however, 
does not require any technical precision.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro 
se claimant who knows what symptoms he is experiencing and 
that are causing him disability, .... [and] it is the 
Secretary who knows the provisions of title 38 and can 
evaluate whether there is a potential under the law to 
compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 
79(2009); see also  Clemons at 5.  While the predominant 
psychiatric diagnosis of record is schizophrenia, a recent 
diagnosis of schizoaffective disorder is also of record.  
Diagnoses of gender identity disorder also is of record.  

To date, the Veteran has not been afforded a VA examination 
in conjunction with the claim for service connection for a 
psychiatric disorder.  VA is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  Here, the evidence 
shows that the Veteran received alcohol treatment during 
service and that symptoms of paranoia were present at that 
time.  Also, the service personnel records obtained show some 
evidence of work performance deficiencies which the Veteran 
claims were symptoms of the psychiatric disorder during 
service.  As such, an examination and associated medical 
opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted.  The 
examiner is requested to indicate the 
current diagnosis of any psychiatric 
disorders found to be present.  The 
examiner is requested to review the 
evidence of record with particular 
attention to the service treatment records 
showing treatment for alcohol abuse, and 
the service personnel records showing 
problems with the Veteran's work 
performance during service.  The examiner 
is requested to offer an opinion as to the 
etiology of any current psychiatric 
disorder found to be present.  The 
examiner is requested to answer the 
following questions:

*	Is gender identity disorder a 
disability, or more properly defined 
as a personality disorder?

*	Is it at least as likely as not that 
the symptoms noted during the 
Veteran's in-service alcohol 
treatment, such as paranoia, symptoms 
of a current psychiatric disability 
such as schizophrenia?

*	Is it at least as likely as not that 
any current psychiatric disability 
had its onset, or is related to, the 
Veteran's active military service?

*	If the examiner diagnoses the Veteran 
as having schizophrenia, is it at 
least as likely as not that the 
disorder became manifest during 
service or within the first post-
service year?

The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then readjudicate the appeal.  In 
doing so, in light of Clemons, the RO 
must specifically consider whether 
service connection is warranted for any 
psychiatric disability, to specifically 
include schizophrenia or gender identity 
disorder.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and the Veteran's attorney; they 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

